IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00003-CV

TEXAS OUTDOOR CONCEPTS, LLC,
D/B/A TEXAS GREENS BY DESIGN,
                                                            Appellants
v.

CHRISTIAN HOUSE OF PRAYER,
                                                            Appellee



                           From the 52nd District Court
                              Coryell County, Texas
                             Trial Court No. 10-39780


                          MEMORANDUM OPINION


      Appellant, Texas Outdoor Concepts, LLC d/b/a Texas Greens by Design, has

notified this Court of its bankruptcy petition filed on March 28, 2013 in the United

States District Court for the Western District of Texas. See TEX. R. APP. P. 8.1. Further

action in this appeal has been automatically stayed. See 11 U.S.C. § 362.

      For administrative purposes, this appeal is suspended and will be treated as

closed unless reinstated on a proper motion. TEX. R. APP. P. 8.2. It may be reinstated on
motion of any party showing that the stay has been lifted or modified and specifying

what action, if any, is required from this Court upon reinstatement of the appeal. TEX.

R. APP. P. 8.3.

       The reporting requirement of Local Rule 17 is suspended. 10TH TEX. APP. (WACO)

LOC. R. 17.

       The Clerk of this Court is directed to transmit a copy of this opinion to the

attorneys of record, the trial court judge, and the trial court clerk.




                                                     AL SCOGGINS
                                                     Justice

Before Chief Justice Gray,
    Justice Davis, and
    Justice Scoggins
Appeal suspended
Opinion delivered and filed April 11, 2013
[CV06]




Texas Outdoor Concepts, LLC v. Christian House of Prayer                         Page 2